         Case 6:19-cv-00324-ADA Document 1 Filed 05/22/19 Page 1 of 16



                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                      WACO DIVISION

SanMedica International, LLC,
       Plaintiff,                                   Case No. _________________
                         v.
Nutronics Labs, Inc.,                               JURY TRIAL DEMANDED
Nutronics Laboratories, LLC,
Richard Lentini, and
John Does 1-10,
       Defendants.

                              PLAINTIFF’S ORIGINAL COMPLAINT

       Plaintiff SanMedica International, LLC (“SanMedica” or “Plaintiff”), through the

undersigned counsel, sues, Nutronics Labs, Inc., Nutronics Laboratories, LLC, and Richard

Lentini, (collectively “Nutronics”) and presently unknown parties whose identities will be

revealed during discovery, and who or which are denominated “John Does 1-10” in this

Complaint, for false advertising and unfair competition under the Lanham Act, false advertising

under Illinois law, and unfair competition under Texas law, and declaratory and injunctive relief

and allege as follows:

                                SUMMARY OF ALLEGATIONS

       SanMedica markets and sells SeroVital®-hgh (“SeroVital” or “SeroVital-hgh”), which

has been shown in a double-blind, clinical trial to increase human growth hormone (hGH) levels

in men and women over the age of 18 by over 682% on average after a single dose. SanMedica

spent significant time and resources developing the formula for SeroVital-hgh and assuring that

the claims it makes about SeroVital-hgh are true. Indeed, the double-blind, placebo controlled

clinical trial, which was conducted at a top United States university research laboratory,

specifically demonstrated that SeroVital-hgh increases hGH levels by a mean level of 682%.
            Case 6:19-cv-00324-ADA Document 1 Filed 05/22/19 Page 2 of 16



       Nutronics, on the other hand, is making false claims about its purported growth hormone

products, giving Nutronics an illegal and unfair advantage over SanMedica’s SeroVital-hgh.

Nutronics sells a competing product called IGF-1 Plus. Nutronics further falsely claims that its

product results in a host of purported and untested anti-aging benefits, among other false claims.

Nutronics does not have substantiation for the claims it makes for IGF-1 Plus.

       Nutronics’s wrongful conduct has harmed and continues to harm SanMedica because

consumers are confused by Nutronics’s false claims.        In addition, Nutronics has an unfair

competitive advantage over SanMedica as it is marketing and selling a substandard product,

cheap ingredients, in unproven amounts, while passing the product off as effective and safe.

                                            PARTIES

       1.       SanMedica is a limited liability company organized and existing under the laws of

the State of Utah. Its principal place of business is located at 5742 West Harold Gatty Drive in

Salt Lake City, Utah 84116. SanMedica produces, markets, and sells SeroVital-hgh.

       2.       Nutronics Labs, Inc. is, on information and belief, is a dissolved Illinois

corporation. Its principal place of business is listed as at 960 Rand Rd., Ste. 213, Des Plains,

Illinois 60016.   The Office of the Illinois Secretary of State lists Nutronics Labs, Inc. as

dissolved due to involuntary dissolution on 12/14/12.        Nevertheless, Nutronics Labs, Inc.

continues to do business and operate as Nutronics Labs

       3.       Nutronics Laboratories, LLC is, on information and belief, is a dissolved Illinois

limited liability company.    Its principal place of business is listed as 1154 Kingsdale Rd.,

Hoffman Estates, Illinois 60169-5205. The Office of the Illinois Secretary of State lists

Nutronics Laboratories, LLC as dissolved due to involuntary dissolution on 12/14/12.




                                                2
             Case 6:19-cv-00324-ADA Document 1 Filed 05/22/19 Page 3 of 16



Nevertheless, Nutronics Laboratories, LLC continues to do business and operate as Nutronics

Labs.

        4.       Richard Lentini/AKA Rick Lentini/AKA Ricardo Lentini, is an individual

resident at 25304 Wentworth Way, San Antonio, Texas 78260-7262. Rick Lentini is the alter

ego of Nutronics Labs, Inc. and Nutronics Laboratories, LLC and is doing business under the

name Nutronics Labs. Because Nutronics Labs, Inc. and Nutronics Laboratories, LLC are in fact

dissolved, Rick Lentini is doing business as himself and as their alter egos under those names

and under the name Nutronics Labs.

        5.       Defendants Does 1-10 are unknown at this time but are believed to be individuals

and entities involved in the development, production, marketing, distribution, or sales of the

offending products or other related products.

                                 JURISDICTION AND VENUE

        6.       This is an action for false advertising and unfair competition under the Lanham

Act, 15 U.S.C. § 1051 et seq.

        7.       The Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C.

§§ 1331 and 1367. Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b).

        8.       The Court has personal jurisdiction over Defendant Lentini as he is a resident of

the State of Texas and resides within the Western District of Texas. Because Mr. Lentini is in

fact the alter ego of all other Defendants, the Court has personal jurisdiction over them as well.

                                  GENERAL ALLEGATIONS

                                      SanMedica’s Product

        9.       SanMedica markets and sells dietary supplement and cosmetic products, including

SeroVital. The ingredients in SeroVital have been shown in a double-blind placebo controlled



                                                 3
          Case 6:19-cv-00324-ADA Document 1 Filed 05/22/19 Page 4 of 16



clinical trial conducted by a leading United States research university to increase hGH levels in

men and women over the age of 18 by over 682%, after a single dose.

        10.      In addition, SanMedica invests substantial sums to assure that SeroVital is

manufactured to very high standards so that it meets or exceeds the quality and other

characteristics of the compounds identified in the scientific literature, which support the

product’s efficacy.

        11.     SanMedica is so confident in its products that for every product it develops and

brings to market, SanMedica offers a 100% money-back guarantee to every consumer. All a

consumer needs do if dissatisfied with the products for any reason is to return the unused portion

for a full refund.

        12.     SanMedica sells SeroVital through its own website, print media, and via retail

outlets to consumers throughout the United States, including in the Western District of Texas.

        13.     SanMedica advertises and promotes SeroVital on the Internet, television and in

print media.

        14.     SanMedica has expended a great deal of time, effort, and money to develop and

market SeroVital-hgh.

                        Defendants’ False and Misleading Advertising

        15.     Nutronics sells a product it calls “IGF-1 Plus,” which competes with SanMedica’s

SeroVital.

        16.     Nutronics falsely markets IGF-1 Plus through a nationwide advertising campaign

through Nutronics’s websites and other publications. Screenshots obtained from Nutronics’

website are attached hereto as Exhibit A and incorporated herein.




                                                4
         Case 6:19-cv-00324-ADA Document 1 Filed 05/22/19 Page 5 of 16



       17.       Under the header “Nutronics Labs IGF-1 Deer Antler Spray Benefits” Nutronics

list the following claimed benefits of using IGF-1 Plus:

                “Helps Promote a Powerful Immune System.”
                “Helps Support Heart Function”
                “May Support Healthy Joints”
                “Helps Stimulate Damaged Nerves”
                “Helps Support Healthy Weight Loss Regimens”
                “Helps Promote Building Lean Muscle and Helps Support Improved
                 Recovery After Workouts”
                “Helps Promote Sexual Performance and Function by Raising Libido”

       18.       Nutronics also claims that “IGF-1 Plus™ is the only all natural steroid free

bodybuilding supplement known to man that is safe, and increases muscle size in athletes” and

claims that “[t]here has never been a supplement that builds muscle while improving recovery.

IGF-1 Plus™ stops the breakdown of muscle while naturally burning fat with no stimulants.”

       19.       Nutronics claims that IGF-1 Plus is “PROVEN TO BE THE BEST

SUPPLEMENT FOR SPORTS PERFORMANCE” and lists the following as “JUST A FEW OF

THE BENEFITS OF IGF-1™ PLUS:”

                    Helps promote more energy, stamina, and endurance
                    Helps support weight loss due to a faster metabolism
                    Helps relieve aches and pains, and increase mobility
                    Supports stronger bone density, increased strength
                    Helps improve Endurance Training (like high altitude training)
                    Helps improve joint health from power lifting
                    Helps improve recovery from intense training
                    Helps build muscle definition & maturity
                    Helps reduce belly fat without lean muscle loss
                    Acts as an amino acid supplement including all 20 major amino acids

       20.       In addition, Nutronics makes numerous false, unsubstantiated and illegal claims

that IGF-Plus treats a variety of diseases and conditions, including autism, arthritis, sexual

dysfunction, fibromyalgia, multiple sclerosis, diabetes, anemia, and plantar fasciitis.      For

example, on its website, Nutronics has what purports to be article written by a Jane Li-Conrad



                                                 5
         Case 6:19-cv-00324-ADA Document 1 Filed 05/22/19 Page 6 of 16



titled “PLANTAR FASCIITIS TREATMENT: CAN DEER ANTLER SPRAY HELP?” which

represents that IGF-1 Plus does treat plantar fasciitis. Under a section titled “How Can Deer

Antler Spray and IGF-1 Help With Plantar Fasciitis Symptoms?” Nutronics claims:

               The insulin-like growth factor 1 that is present in deer antler spray can
               help to not only relieve the inflammation symptoms but to also help
               promote a faster recovery of the plantar fascia as a natural plantar fasciitis
               treatment.

               Deer antler spray can be used to help enhance your athletic performance,
               help improve your sex drive, or even help alleviate common medical
               conditions such as arthritis. Deer antler spray is a powerhouse as a plantar
               fasciitis treatment since the most common symptoms of this condition are
               tissue damage and inflammation, both of which can be aided by the
               natural IGF-1 present in deer antler spray.

       21.     Nutronics also implies that IGF-1 Plus may treat autism.

       22.     Nutronics also represents that its product “can help you” if you “suffer from a

debilitating ailment (such as fibromyalgia, MS, diabetes, acute inflammation, etc…).”

       23.     Nutronics represents that: “The health benefits of deer antler spray are numerous”

with an imbedded link with the underlined text hotlinking to a Nutronics page that claims among

other things that IGF-1 Plus:

               PROMOTES THE GROWTH OF MUSCLE MASS… PROMOTES
               NATURAL HEALING FACTOR… SUPPORTS JOINT HEALTH…
               PROMOTES HEALTHY SEXUAL FUNCTIONS… can help slow the
               aging process and possibly even increase longevity due to the IGF-1
               present in deer antler velvet… Deer antler velvet can help to alleviate
               anemia by stimulating the growth of new red blood cells (erythrocytes).
               Red blood cells are created in our bones by our bone marrow. Deer antler
               can help to nourish bone marrow which would then stimulate the
               formation and increase the amount of red blood cells present in the blood.”

       24.     Nutronics falsely represents that its products, which do not actually contain HGH

or cause an increase in HGH, have all the benefits of a real HGH product. For example,

Nutronics represents that “Deer antler velvet can help relieve the symptoms of osteoarthritis by



                                                 6
          Case 6:19-cv-00324-ADA Document 1 Filed 05/22/19 Page 7 of 16



promoting articular cartilage regeneration.” But the study that Nutronics cites to in support of

this claim did not test IGF-1 Plus or even IGF-1 alone, but instead administered GH and IGF-1 to

rats. Nutronic’s claim that IGF-1 Plus or that IGF-1 alone can have any benefits with respect to

osteoporosis is unsupported.

       25.     Nutronics also falsely represents that:

               IGF-1 Plus™ is the only all natural steroid free bodybuilding supplement
               known to man that is safe, and increases muscle size in athletes. There has
               never been a supplement that builds muscle while improving recovery.
               IGF-1 Plus™ stops the breakdown of muscle while naturally burning fat
               with no stimulants.

       26.     Nutronics also falsely states that “Naturally raising and maintaining one’s IGF-1

levels through taking Deer Antler Velvet extract can help promote improved memory, mood, and

mental agility.”

       27.     The advertising claims identified above which Nutronics makes for its IGF-1 Plus

product are false and misleading.

             Nutronics Falsely Represents that its Products are Scientifically Supported

       28.     Nutronics falsely claims that “Nutronics Labs is… the only company to have

completed clinical trials on its products.” Nutronics refers to multiple “trials conducted at the

prestigious Sierra Integrative Medical Center [which] showed a 19.94% increase in serological

IGF-1.”   However, Nutronics links to only one such purported trial, a study purportedly

performed by the “Sierra Integrative Medical Center” dated September 24, 2014.

       29.     However, on its face, this purported trial shows itself to be completely unreliable.

Even assuming 100% absorption of IGF-1 into the body (something that is a highly unlikely), the

amount of IGF-1 in the product could not raise the leaves in the body by the amount Defendants

claim. Given the fact that IGF-1 has a half life of only 12 hours and the amount of IGF-1 that



                                                 7
          Case 6:19-cv-00324-ADA Document 1 Filed 05/22/19 Page 8 of 16



Nutronics claims is in each dose of its tested product, it is not physically or medically possible to

raise the IGf-1 levels in the amounts reported for the study participants. There is simply not

enough IGF-1 in the product to increase IGF-in the amounts reported. This means that the data

must be either fabricated or erroneous and, therefore, cannot be relied upon.

       30.     Nutronics therefore does not have scientific studies to support the claims that it

makes about IGF-1 PLUS.

       31.     Furthermore, scientific studies that Nutronics is aware of demonstrate that many

of the claims made by Nutronics regarding its IGF-1 Plus product are false.

       32.     For example, a 2012 meta analysis by Gilbey, et al., entitled Health benefits of

deer and elk velvet antler supplements: a systematic review of randomized controlled studies,

125(1367):80-6 NZ Med. J. (Dec. 14, 2012), found that deer or elk antler velvet supplements do

not result in benefits advertised by Nutronics. The study analyzed seven randomized controlled

studies (“RCTs”) that examined the effectiveness of velvet antler for rheumatoid arthritis,

osteoarthritis, sexual function, and sporting performance enhancement.          The meta analysis

concluded that the only two RCTs that supposedly reported some positive effects of deer and elk

velvet antler supplements were not convincing and that the remaining five RCTs all found that

velvet antler supplements has no effect. The study also concluded that “[c]laims made for velvet

antler supplements do not appear to be based upon rigorous research from human trials, although

for osteoarthritis the findings may have some promise.” However, any claims regarding

treatment of osteoarthritis would constitute an impermissible disease claim that could not legally

be made about IGF-1.

       33.     In June 2003, a study by Conaglen, et al., entitled Effect of deer velvet on sexual

function in men and their partners: a double-blind, placebo-controlled study, 32(3):271-8 Arch.



                                                 8
          Case 6:19-cv-00324-ADA Document 1 Filed 05/22/19 Page 9 of 16



Sex. Behav. (June 2003), studied 32 men (45-65 years old) and their partners in a twelve-week,

double-blind, placebo-controlled trial of deer antler velvet. The study found that “[t]here were

no significant differences in the sexual behavior of the men taking deer velvet compared with the

men taking placebo capsules,” and “[t]here were no significant hormone changes from baseline

to the end of the study in either group of men.” The study concluded “that in normal males there

was no advantage in taking deer velvet to enhance sexual function.”

                 Nutronics is in violation of the Food Drug and Cosmetic Act

       34.     IGF-1 Plus is not an approved drug by the FDA. However, Nutronics makes

numerous disease claims, including the claims quoted and described above and including

representing that IGF-1 Plus treats autism, arthritis, fibromyalgia, multiple sclerosis, diabetes,

anemia, and planer fasciitis.

       35.     These claims that IFG-1 Plus treats diseases are illegal and are a direct violation

of the Food Drug and Cosmetic Act. Because SanMedica does not make illegal drug claims

about its SeroVital, the illegal claims made by Nutronics give Nutronics an unfair competitive

advantage over SanMedica. These disease claims are likely to and do in fact deceive consumers.

       36.     In addition, Nutronics violates the Food Drug and Cosmetic act by marketing

IGF-1 Plus as a supplement, but not marketing it as a product that is meant to be swallowed.

Nutronic’s instructions for taking the product make it clear that IGF-1 Plus is not intended to

work through being swallowed. Nutronics enjoins customers that “It is very important to follow

these directions in order to achieve optimal results!” (emphasis in original). And then instructs

users to “Hold the liquid under your tongue without swallowing for 20 seconds. This allows the

formula to penetrate through your endocrine glands.” Nutronics explains that “Then the active

molecules are then released directly into your bloodstream. This is how Nutronics Labs'



                                                9
         Case 6:19-cv-00324-ADA Document 1 Filed 05/22/19 Page 10 of 16



liposome technology is able to deliver an enhanced bioavailability!” Thus, Nutronics IGF-1 Plus

is marketed as a sublingual product. Only products that are intended for ingestion may be

lawfully marketed as dietary supplements. Products intended to enter the body through the skin

or mucosal tissues, such as sublingual products, are not dietary supplements.          Therefore,

Nutronics’ IGF1-Plus products are not dietary supplements under section 21 U.S.C. § 321(ff)(2)

and 21 U.S.C. § 350(c)(1)(B)(i).

                                FIRST CLAIM FOR RELIEF
         (False advertising in violation of the Lanham Act 15 U.S.C§ 1125(a)(l)(B))

       37.     The allegations in the preceding paragraphs are incorporated herein.

       38.     Nutronics’s advertising for its IGF-1 Plus product is expressly false. Nutronics is

using false, deceptive and/or misleading descriptions in commercial advertising and marketing

that misrepresent the nature, characteristics, and/or qualities of the IGF-1 PLUS product in

interstate commerce.

       39.     Nutronics’s false and misleading statements, including the advertising and

marketing of the product, actually deceive or have the tendency to deceive a substantial segment

of their audience.

       40.     Nutronics’s false and misleading statements are material and likely to influence

the purchasing decisions of actual and prospective purchasers of Nutronics’s products and/or

SanMedica’s products.

       41.     Nutronics’s false and misleading statements will divert sales at the expense of

SanMedica’s SeroVital product and/or have or will lessen the goodwill enjoyed by SeroVital.

       42.     Nutronics’s acts constitute false advertising in violation of the Lanham Act § 43

(a)(l)(B), 15 U.S.C. § 1125 (a)(l)(B).




                                               10
         Case 6:19-cv-00324-ADA Document 1 Filed 05/22/19 Page 11 of 16



       43.      Nutronics’s acts and false advertising have deceived and, unless restrained, will

continue to deceive the public, including consumers and retailers, and have injured and, unless

constrained, will continue to injure SanMedica and the public, including consumers and retailers,

causing damages to SanMedica in an amount to be determined at trial and other irreparable

injury to the goodwill and reputation of SanMedica’s SeroVital product.

       44.      Nutronics’s acts of false advertising are willful, intentional, and egregious and

make this an exceptional case within the meaning of 15. U.S.C. § 1117(a).

       45.      SanMedica has no adequate remedy at law to compensate it for all the damages

Nutronics’s wrongful acts have and will cause. Therefore, SanMedica is entitled to an injunction

under 15 U.S.C. § 1116, restraining Nutronics, its agents, employees, and representatives from

engaging in future acts of false advertising and ordering removal of all of Nutronics’s false

advertisements.

                               SECOND CLAIM FOR RELIEF
             (Unfair Competition In Violation of Lanham Act 15 U.S.C. § 1125(a)(l)

       46.      The allegations in the preceding paragraphs are incorporated herein.

       47.      Nutronics has in connection with the promotion and sale of its goods in interstate

commerce, made or contributed to the making of false or misleading descriptions or

representations of fact which are likely to cause confusion, or to cause mistake, or to deceive

purchasers and potential purchasers into believing that Nutronics’s products and services are of

the same or similar quality as SanMedica’s products because of Nutronics’s false and misleading

statements as to qualities and characteristics of their products.

       48.      Nutronics’s acts constitute unfair competition and/or induce or contribute to acts

of unfair competition.




                                                 11
         Case 6:19-cv-00324-ADA Document 1 Filed 05/22/19 Page 12 of 16



       49.        Defendant’s acts of unfair competition have deceived and, unless restrained, will

continue to deceive the public, including consumers and retailers, and have injured and unless

constrained will continue to injure SanMedica and the public, including consumers and retailers,

causing damages to SanMedica in an amount to be determined at trial and other irreparable

injury to the goodwill and reputation of SanMedica and to its SeroVital products.

       50.        Nutronics’s acts of unfair competition are willful, intentional and egregious and

make this an exceptional case within the meaning of 15. U.S.C. §1117(a).

       51.     SanMedica has no adequate remedy at law to compensate it for all the damages

Nutronics’s wrongful acts have and will cause. Therefore, SanMedica is entitled to an injunction

under 15 U.S.C. § 1116, restraining Nutronics, its agents, employees, and representatives from

engaging in future acts of unfair competition and ordering removal of all of Nutronics’s false

advertisements.

                              THIRD CLAIM FOR RELIEF
   (False Advertising in Violation of the Illinois Uniform Deceptive Trade Practices Act)

       52.        The allegations in the preceding paragraphs are incorporated herein.

       53.     Nutronics has made and is making false and misleading statements of fact in

commercial advertisements about the products Nutronics is selling.

       54.     Nutronics represents that IGF-1 Plus has sponsorship, approval, characteristics,

uses, benefits, and qualities that it does not have.

       55.        Nutronics’s false and misleading statements of fact about the sponsorship,

approval, characteristics, uses, benefits, and qualities of the products Nutronics is selling are

material and are likely to influence consumer purchasing decisions in that consumers are misled

to believe they are purchasing efficacious and scientifically supported HGH producing

supplements.


                                                  12
         Case 6:19-cv-00324-ADA Document 1 Filed 05/22/19 Page 13 of 16



       56.     In that consumers are misled into believing they are purchasing authentic and

genuine efficacious HGH boosting supplement products, when in fact they are not, consumers of

Nutronics’s products are actually deceived and/or have the tendency to be deceived.

       57.     Nutronics’s use of studies that did not study IGF-1 Plus without proper

authorization from the authors of the scientific studies to use those studies in advertising causes

likelihood of confusion or of misunderstanding as to affiliation, connection, association with, or

certification by another.

       58.     In marketing and selling IGF-1 Plus throughout the nation and within Illinois via

the Internet and by telephone, Nutronics placed false and misleading statements of fact about the

sponsorship, approval, characteristics, uses, benefits, and qualities of the products they are

selling into interstate commerce.

       59.     As a result of Nutronics’s false and misleading representations, SanMedica has

been and continue to be injured. SanMedica’s injuries include direct diversion of sales, lessening

of SanMedica’s goodwill and reputation, lost sales of SeroVital and damage to SanMedica’s

existing and potential business relations.

       60.     As such, Nutronics unlawful advertisements and sale of IGF-1 Plus constitute

false advertising under the Illinois Uniform Deceptive Trade Practices Act., 815 ILCS 510/.

                             FOURTH CLAIM FOR RELIEF
                       (False Advertising in Violation of the Illinois
                   Consumer Fraud and Deceptive Business Practices Act)

       61.      The allegations in the preceding paragraphs are incorporated herein.

       62.     Nutronics has made and is making false and misleading statements of fact in

commercial advertisements about the products Nutronics is selling.

       63.     As a result of the above described actions, Nutronics has engaged in unfair

methods of competition and unfair or deceptive acts or practices, including the use or

                                                13
         Case 6:19-cv-00324-ADA Document 1 Filed 05/22/19 Page 14 of 16



employment of deception fraud, false pretense, false promise, misrepresentation or the

concealment, suppression or omission of any material fact, with intent that others rely upon the

concealment, suppression or omission of such material fact, as well as the use or employment of

practices described in Section 2 of the "Uniform Deceptive Trade Practices Act," as already

detailed above.

       64.     Each of these violations was committed by Nutronics with the intent to defraud.

                                 FIFTH CLAIM FOR RELIEF
                                     (Unfair Competition)

       65.     The allegations in the preceding paragraphs are incorporated herein.

       66.     By marketing IGF-1 as a genuine HGH product when it is not, Nutronics is

unfairly reaping the benefits of SanMedica’s legitimate HGH research, development, and public

education.

       67.     Nutronics’ bad faith conduct is shocking and violates standards of commercial

morality such that it cannot be tolerated.

                                  SIXTH CAUSE OF ACTION
                                     (Unjust Enrichment)

       68.     The allegations in the preceding paragraphs are incorporated herein

       69.     SanMedica has expended considerable time and resources developing its research

and its goodwill and in educating the public on the benefits of efficacious HGH boosting

supplements an there was a benefit conferred on Nutronics when it wrongfully took advantage of

and profited from SanMedica’s legitimate HGH research, development, and public education.

       70.     Nutronics was aware of the benefit of using SanMedica’s legitimate HGH

research, development, and public education and sought to acquire these benefits for itself.




                                                14
         Case 6:19-cv-00324-ADA Document 1 Filed 05/22/19 Page 15 of 16



       71.     By appropriating SanMedica’s legitimate HGH research, development, and public

education, without permission of or compensation to SanMedica, the Nutronics has been unjustly

enriched in an amount to be determined at trial.

                                         JURY DEMAND

       Plaintiff hereby requests a trial by jury on issues so triable by right.

                                     PRAYER FOR RELIEF

       WHEREFORE, SanMedica respectfully requests the following relief:

       A.      A permanent injunction against Nutronics, its officers, agents, servants,

employees, and attorneys, and upon those persons in active concert or participation with it who

receive actual notice of the injunction by personal service or otherwise, enjoining and restraining

them from directly or indirectly engaging in future acts of false advertising and unfair

completion.

       B.      Judgment on all claims for the damages suffered by SanMedica as a result of

Nutronics’s false advertising and unfair competition, in an amount to be determined at trial.

       C.      Judgment directing an accounting by Nutronics of its profits by reason of its

unfair competition and false advertising.

       D.      Judgment on the first and second claims trebling SanMedica’s recovery pursuant

to 15 U.S.C. § 1117, as a result of Nutronics’s willful and intentional violations.

       E.      Judgment on the first and second claims awarding SanMedica reasonable

attorneys’ fees in this action, pursuant to 15 U.S.C. § 1117.

       F.      Judgment awarding Nutronics’s profits to SanMedica, and awarding damages

sustained by SanMedica and the costs of the action.




                                                   15
               Case 6:19-cv-00324-ADA Document 1 Filed 05/22/19 Page 16 of 16



          G.       Judgment for punitive damages as a result of Nutronics’s outrageous conduct and

willful and intentional violations.

          H.       Judgment on all claims awarding SanMedica costs and attorneys’ fees in this

action.

          I.       Declaratory relief as requested.

          J.       Injunctive Relief as requested.

          K.       $50,000 per violation, pursuant to 815 Ill. Comp. Stat. Ann. § 505/7(b).

          L.       Such other relief as the Court may deem just and equitable.

Dated: May 22, 2019                                    Respectfully submitted,

                                                       PATTERSON + SHERIDAN LLP

                                                       By: /s/ John A. Yates
                                                       John A. Yates
                                                       Texas Bar No. 24056569
                                                       jyates@pattersonsheridan.com
                                                       24 Greenway Plaza, Suite 1600
                                                       Houston, Texas 77046
                                                       Telephone: 713-623-4844
                                                       Facsimile: 713-623-4846

                                                       PRICE PARKINSON & KERR, PLLC
                                                       Jason M. Kerr (pro hac vice pending)
                                                       Utah Bar No. 8222
                                                       jasonkerr@ppktrial.com
                                                       Christopher B. Sullivan (pro hac vice pending)
                                                       Utah Bar No. 11053
                                                       christsullivan@ppktrial.com
                                                       Steven W. Garff (pro hac vice pending)
                                                       Utah Bar No. 13707
                                                       stevengarff@ppktrial.com
                                                       5742 West Harold Gatty Drive, Suite 101
                                                       Salt Lake City, UT 84116
                                                       Telephone: (801) 530-2900
                                                       Facsimile: (801) 517-7192
                                                       ATTORNEYS FOR PLAINTIFF
                                                       SANMEDICA INTERNATIONAL, LLC



                                                      16
